Case 3:14-cr-00306-WHA Document 923 Filed 09/02/20 Page 1 of 8

ROBERT F. KANE
LAW OFFICES OF ROBERT F. KANE

870 MARKET STREET, SUITE 1128 -
SAN FRANCISCO, CA 94102 So

The Honorable Judge William H. Albu *
United States District Court’ !
Northern District of California a
450 Golden Gate Avenue

Courtroom 8, 19th Floor

San Francisco, CA 94102

Attn: Courtroom Deputy

 

t J

=

Y
i

ug
i

ADDITIONAL GUNG \CE-USA

ec
=
Case 3:14-cr-00306-WHA Document 923 Filed 09/02/20 Page 2 of 8

Law Offices of

ROBERT F. KANE

 

870 Market Street, Suite 1128
San Francisco, California 94102
Telephone (415) 982-1510
Facsimile (415) 982-5821

Email RKane1089@aol.com

August 28, 2020

The Honorable Judge William H. Alsup by hand delivery
United States District Court

Northern District of California

450 Golden Gate Avenue

Courtroom 8, 19th Floor

San Francisco, CA 94102

Attn: Courtroom Deputy

Re: Luke Brugnara
U.S. v. Brugnara, CR-14-0306 WHA

Dear Sir or Madam:

Luke Brugnara, who is currently incarcerated at Santa Rita County Jail, has asked me to forward
to you the enclosed original and copy of his handwritten declaration. This declaration addresses the
circumstances surrounding his transfer from the San Francisco halfway house operated by Core Group
to Santa Rita County Jail on an alleged rules infraction that occurred in the beginning of July 2020.

Mr. Brugnara understood that Judge Alsup appointed Brendon Hickey of Defender Services Inc.
to represent him in this matter, but it is my understanding that Mr. Hickey has moved to withdraw.
Given the urgency of the situation in light of the COVID-19 pandemic and the rules governing
placement during the last 6 months of one’s sentence, I am forwarding this to you to present to Judge
Alsup. As reflected below, I have sent a copy to the United States Attorney. Please return a court
conformed filed copy in the envelope provided and I will send it to Mr. Brugnara.

If you have any questions, as I am sheltering in place, please email me or phone me at 415-515-
5897. Thank you for your anticipated cooperation.

pe yours,
ROBERT F. KANE
RFK/a

Encl.

cc Luke Brugnara

United States Attorney, Northern District of California, 450 Golden Gate Avenue, 1 1" Floor
San Francisco, CA 94102, by hand delivery
Case 3:14-cr-00306-WHA Document 923 Filed 09/02/20 Page 3 of 8

“DECLARATION OF LUE BRUGNARA” *

LT, Lue Bojanara, declare he +o Mowing tue and
Coarreck under peaa| sf law +
r) LD was teansterredl by Bureayef Pneons (BoPrfrom
Florence Flite Geocae SE hal Fase house on June JAK 2020
to complete the Hnal G mos (-S of my seatence at
Ree home Con$nement pufsvaat ty Bop Policy 516d, 6 - the
Fir Step Act Felers| Law ard A.6. Bar's BoP diwebye
yt vet 2010, |
25 tol \ +t er at Florence FC Ye
and the Worders ae rad dk) st the Resede att i (cee)
feo ORR anh Gogace do not wart me (Brana 2" aac that] the
Werden C Carter) had fo qersonall phere the RRM +0 mee Gea care tye
We CBrynarey because they dé ro wont you (despite pokes aad toc. (aw es
This intenreaban by warden Cactel OlCcumed ater the (22M | Gee care.
delayed m h2lfaoy hose Ce mmencereat] ple ment [eedker mura
mts in 30 Ay? j C2 sing Is gusteal Chass [ace fc Plorene Fe} a,h
NE, Warden Janes 2nd Unit Mop24er Coskhman tnt me Ut WATLH
OUT whea Ysy qet-to NESE ho [Say Wise 25 they are loalesny for
mm ae yet ad rf you CT decumented Mas chaes whi cla
vio ated Bf Volic pad FretStep Ret Feder low ia an
E mergenay Mohin Held wth Sudac Alsum Sune L0LO While
wfad & Clorence ECL Wier the Sra delay s RM! | Croce (é.
3) APler asmigl at Gropste SFT ass on 30 doy locke dawn, apparently due
Ly volque rtotn chins placed salely UA me ad all other Tedesel whos
>t Gegiate SE ae otly on 72 her locled ens 159 2 Fedesal inmates

2fe aussank : iad ot
€ 28 Line aak COS D es lef prerty acavel st +e R2C by 6dY,

N eveeMne fy .
me eo Parth Fully complied wth the 30 doy loclectswas

ot  Y Cogn except +2 est and Meet wh th ata Shon
Meetings -T ussin my fam 22 hus i) day.
ANE ws Spnercitesst 4 beter fabs aed bode zens of bed-bSa

7K my coD0m ferns thes 30 do 5 (LE toy 2 L w75 hither aver
(VOTH mes on am legs, 42050 hands eet, buteadcs, the bites
were SeVe@ and lett large Cea welts, T dvlumented this with phate -
4 taphs aad ny Mews Com Y vate-b ste. LD w>5 also Subjected ty
constant illegal Smoldda (cinare Hees + mars Jayna) by umasmensys Cesta —
ect aad come SEAT OU hows Ete doy aed righ: Because
my 3° doy “Lock dawn” in My BoM ,L hod no Where +5 Cte rt
f° Celicm>5 TL wys forelty be Vitlea by buyd dey oad ni ht,
A? wold pile tom AE ay An dy_as : pees and been,

SModke Azy sad Oant ~~ wos sheer myer.

a) L documertel 5 weeldly wrth my P 4 dealog st Dy. Fhe)
(Gcole Hpsudice st) aad he told me te canbaue te dacumer!
1ad complsinyaad le tte tha SE bept a Health ‘

> TL also cecened help fom he ‘Bosinces Vicéder |Byeucss
OSB ce4 At Cocare SE- Sane midematling for me loan doc
unert for Bw. We tO Companies 5 a5 T 5/2 -trjiny to ree
Nelle | secure Ven cas Seor B 44 ND I> Yopeches Lt Ney om
tersued any persona | laa), Stat was durre of me loans ard

acHyely involved In $a aning fe Maal Ay Lom the. Geocae SE
rmeil 6 STEM sory lo2n do wments | matenals,

LL Met wr ny Unct Moasqer at (-eocore SE o/\ July 14 2020 te
40 over ome andinematt platenent, a> he told Me The US PO
will Not approve S42 CUFF ont the lz al {2S iSsue - lien is
CeSolveh -~ TL dave Kim my Mether 8 ees ond Fipy| 5
dares s (ia T- hee) 35 allecnstwes +h Sea Cree 7 z

one eM exp lined

to muy Vat Mar. Ahet Mf curtect Rnonting Ww || indeed
oS 55, pe tara Document 923 Filed 09/02/20 Page 5 of 8 a
SC eal aa ney Z
E Lu { Ke Bee Ce Hien C# | 1) 50 hope
; 4 My 4 Lo Juah Yo CEAIL WU) thin a Weal OQ ote wolte
Tre peadian ely rsaes Natale. } oo

} : 4ST pA LEA } Lud p MI 2ege ed

‘
i i yee .
1 Adgns vert { -
Adédy Le t "| {5 vuly > cotwert he gre redel a $3 An
f . af AC ee ss 2 Lol Les
pan,

wh on \
Modhers <sT ~.)ivwe i. t “oy
2 Sk dabel ger S$ as med vote. — ls Lowe wae Cc io A ee
ae ‘ = “sy { Lei ee?

 

Ne,

i“ i» : {
COAT VOEMNAAE ye -

€ May MT wI20 5°
a r L020 13a ey 40 doe Is Lv dows KIS Nyetr

Tn 2 Ay Ouce TH Tae
telemu m- ve ced i. priweled t com lau short oh LC
Ce . ) 1 . y ec ( ye oe (oltih Do hod Mp HLL BID vol xt "
iebte BE an StF tosis lly oeomel the yeas \
Lan Me, Pov vt + , | | “ le oe : P BS ee
” ALN CO Vie . wee, / . d

4 ' ble mT one COY enced Ae

Fide tal inmM>te J ln VE. Cell a. yf of
A cel | phn sat ComeSE as ify

ys * f © ~ ~ , 7
INeleSjo 4 To sab PM enter fowl COMMON bea b,
; ¢ ot. ams,”

tvdogi «pag ad v4
Cn og {(oittnerts eters AS, Cooese SE er} 1 PSeha
their hus (2\ Dacha. eo shut dawn.

C ») P | punzs | §O the in Ly Wd hy, Lom Muny cote

4 CEN ? hoe. L uns NBYEx. ty (3 thet Calle
Wr Cale

mE ‘el phere sintach Sto (Unit Maye, Sy cee
ATS > ‘ 5 ay! Dd Lis ba -
‘ h. ° ‘ A, and thes) 4 Bl me ~ba aet Me Je F t :
Verne imne ditele. the doce, jel MF wn cel (
- > _ i. MS COSS La 9 vot, Nee Ure M a.
bearer conlcebed whan thoes te Unt Mar.
: 4. PERT A LAIMds A beara { jal, rons st ot:
“4 bedbug bikes - per look aU wer vin body oad st
- , o- , _ - G g ar L : x 7
MULL ner Coecaie SF shut Aaa | 4 te J Det of
ra ee ANT | HEP {

i ce bets Ute it Ake ir eects aq ( agg n u Mpre\ uns 5 poy od.
LWA apne by a3 rf Po ty VéA ae om eyte iM, nals, ly ut Aird

i‘. e|
og. , Case:14-cr.00396-WHA Document 923 Filed 09/02/20 Pagesof8 sam (G7
nok 34 ( Mee \ ol Iu. inkechotun NM MY RM 4 KS
Son asl th cextendh 4 Lomolaia AY SE Dep © ON Yeslt
Mang @ Mardy ) de Gone SE Aiseck © told ae Cs he cone |
into Ano (VIM ~~ She 200 ret ey uP S \isheatay m ‘Le ho | bee
bh Make mw 4 calls inte cotSecnce om (ot Mv,

é) L weal ty Ake Geolre do A etence pom zAd callel US
pcb loinesd ‘y Holaszin Woshiagh n Deb A LUSS the
yeni Dvd oats bes of the E64 pay neat totze 12s
mn mes OA HH elsnance, I h 2A / have hue f Z\
eieis whe  powedy din echt the to
Orr oO Ae KL 7 f -{ “ | x
YS EL See CLAP OURS fi, idk
a Man 4 -*) Te (EA Wt 2 Ned loan.
: Ne Meuenat dS CIE pm coll OF ea te att OS. I
sy Helisz ehh sh [EUS Mase
ey AX oo oy oe Er ecded 49 WEALe room 4 /
i. \ ee LL Cg le) Mo C Ce (le chym TL LIS Spee
2MEA inde CU gh diy by Mee We +
bre Ly { | ‘ . US. by tchal (A, coh { ,
j i rtd , . . 1" SE],
OF. ms?) COL % Lod, Ne. Ve Vo ty Y
“wr Ming or \oras Wtlout- phe Heal” aed
. | J . SUN Ev’ Ors CE Lan S24 ot TT <+t l . A _—
vpS ve a U chore Gor Ces sp ’ ° Slo fe yo S Lr
eee A handy Het Ale Coy.

C206 hs S12 6 a bie Als C
helene Mt C US2S CMD LE nel Cobh VW \fo lve
DQ 2 7 \ the lays )aJ he Sl . )
by NI aE A that hey
vy } OU “ tC lore lon. f
) PPh ease OSA ig ar eg hE
Weel > SOG EM ta af Je

WT hove been ot Sonb Riis Teal on 24/9 CCA
_*® 26 dhe {5 TAs Jae] 1S IMeced Loy (47>) wy / CM D-l4

i —) AA Yoim fw dal sda ot
poo Gage 3:14:Cr00306-WHA. Document 923° Filed 09/02/20 Page 7 of 8

(E>
50)
A ~ " - ; 3
1m» M 4 Fam yy cle Sy & aely er “ ts hs nee as

- ; . oo
| ry ga Love dl was intensne-e2e Crneryeew

[Lovet ka spre | la st Wee kor Zt Ary due lei rey
and heset iss Veg, fb 3am rue jel 3d be rew to" ro
sd, bocle fbi me Fanyily lle AAA he :
com Mi dey act ue ad Fs CA math
SEIPEN LE ‘ Ne AD Maik:

) Aat tM ne,\ 2 ay Laan Mey Fama IN CMSID.«

“TL ot mast ee Mes Poanily RBauall te IRS RL5M
« Le Faake Ruta Jail, This Jails infeed heady with
v I with Aesths b C 5€¢% CAST Bae Mes - haere} 3 vate fy
4 weeleg Ext her. ia ONO iO new CISCS ie Cavip- . fn GAG tJ eek),
t re A 3p aed ta CoveDH wrth res pres ofan aad herb
: ‘| nS (fh ty 2 rsemrented [ ath &B a) , - iG Barr Mo adsted

‘) Hoe : oy. oe ; _ ny f
te kee OP? Inv les oly seo CLD AA A A roles <e be
ef 6 MELE WM 1eMy [ ther ep Ll ty é (Co cha be “hee A *¢ f, :

fA te OMS CR Ne ebay. e

) ee &s care M3 fered me Doar te or niva|
Pee ee e SE, os por Warden Donen / Cs fers
VURINNK -
*” . MAS —-2, me 4 ona = PPr. CetoliyteA

Aan me £

hf geomolo int abeyt

 

 
Case 3:14-cr-00306-WHA Document 923 Filed 09/02/20 Page 8 of 8°

sey
“t

/

\ ‘ . tg f _ ( © ,
Cen a vb bsAS at Gerae wh The >

; 3 os ' Foo : i j
hocd b VAs sto bea Wot ariel me avec”
a a Ar oe i “Ts {
| b bo C fll 4 A ewMeded u/ Ht P h IPS 2A d
Sotte Bits ngs Se) hy fe, ted brley oll uve C Pty

he he fo |
3D) Per Be? Pal, cy, Fist Step Pet Felews! Law, seg

quel Pitecton Unbete Low ‘oad AG Barrs COUD 149
. . “oy! : yo. ‘ mf
M, f ¢ A dl, / Lops A ihects Ve | Lr aL fe Ws ye A Hy le ah home _

frcment 34 ie { Fon, we ao “p
LOU MEALT OL binge” . Off

, L _ whe Vv 2H Suppoed bits be WH an, L of

Gaba oul Maintain. 4 OO EO RNG

4 At . 7 | e gh bf a4 fon rlisl ba rc 4 an. Lot

a C. & COUN ~ fe} € ( deme inkes ted ja | { \ sy ” My a ee alls oo

8 Ba Fy er é j > { tee sctarent

  

| Jd of
=| 4/30
a: : ; a j
m4 all covleh have cliel last reek. aN
me heb tal ut Me Axt the wo. elcan. |
Hee COV) Ie et s ing} i Ckete .
¢ ib. a le MeN G ‘OW Je ils ye

she M1 Face A Gael (a

 

t

       
 
